DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-10, 14, and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,777, 546. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations presented in these claims are already recited in USP 10,77,465

Regarding claim 1, US Patent 10,777,546 recites a device (ESD protection device, claim 1), comprising: a source region coupled to a first electrical node (column 12, line 56)
a drain region coupled to a second electrical node different from the first electrical node (column 12, line 56-57); and
an extended drain region disposed between the source and drain regions (column 12, lines 59-61) comprising electrically floating doped regions and gate regions coupled to the second electrical node (column 12, lines 62-64), the electrically floating doped regions alternating with the gate regions (column 12, line 67 to column 13, line 2).

Regarding claims 3 and 4, US Patent 10,777,546 recites the source region is disposed in a first doped region (a well region); and the drain region and the extended drain region are both disposed in a second doped region (also a well region), wherein the first and second regions have an opposite conductivity type (claims 2-4).

Regarding claims 5 and 6, while US Patent 10,777,546 does not explicitly recite the first doped region comprises an n-well and the second doped region comprises a p-well or the first doped region comprises a p-well and the second doped region comprises an n-well, it is generally known in the art that a well region may be either n-doped or p-doped. Therefore, this would be generally-known feature that is conventionally-used in the art.

Regarding claim 8, US Patent 10,777,546 recites a protection device (ESD protection device, claim 15), comprising:
a substrate with first and second doped regions (doped regions called wells) formed thereon, wherein the first and second doped regions comprise opposite conductivities (column 14, lines 23-26, the doped regions having first and second conductivities);
a source region within the first doped region (column 14, lines 27-28);
a drain region within the second doped region (column 14, lines 29-30); and
spaced apart electrically floating doped regions positioned between the source and drain regions so that an electrically floating doped region from the spaced apart electrically floating doped regions is between the first and second doped regions (column 14, lines 31-34).

Regarding claim 9, US Patent 10,777,546 recites the source region (second conductivity type, column 14, line 25) has an opposite conductivity type to the first doped region (first well, first conductivity type, column 14, line 23) and the drain region (second conductivity type, column 14, lines 29) has a second conductivity type as the second doped region column (second conductivity type, column 14, line 25).

Regarding claim 10, US Patent 10,777,546 recites the spaced apart electrically floating doped regions have a same conductivity type as the second doped region (Note: the electrically floating doped regions is disclosed in claim 3, column 13, line 15-16 as being of a second conductivity, which is the same as the second well region)

Regarding claim 14, US Patent 10,777,546 recites comprising a gate structure between adjacent spaced apart electrically floating doped regions (claim 17). 

Regarding claim 17, US Patent 10,777,546 recites an integrated circuit (IC) (claim 19), comprising an electrostatic discharge (ESD) protection device comprising: (column 14, line 60), a source region coupled to a power rail (column 14, line 63); a drain region coupled to an input/output (I/O) pad (column 14, line 64); and a region between the source and drain regions comprising: a gate region coupled to the /O pad (column 15, line 2); and electrically floating doped regions (column 15, line 1).

Regarding claim 18, US Patent 10,777,546 recites the region between the source and drain regions is an extended drain region and the electrically floating doped regions are electrically floating drain regions (column 14, line 65 to column 15, line 1).

Regarding claim 19, US Patent 10,777,546 recites a first doped region (a well region) adjacent to a second doped region (also a well region), wherein: the source region is within the first doped region; and the electrically floating doped regions and the drain region are in the second doped region (as disclosed in claims 2 and 3).

Regarding claim 20, while US Patent 10,777,546 does not explicitly recite the first doped region is a p-well and the second doped region is an n-well, it is generally known in the art that a well region may be either n-doped or p-doped. Therefore, this would be generally-known feature that is conventionally-used in the art.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al, US Patent 6,236,073.

Regarding claim 1, Hsu teaches a device, comprising: a source region 124 coupled to a first electrical node (vss), a drain region 122 coupled to a second electrical node (I/P) different from the first electrical node; and an extended drain region (doped regions in 120 between 124 and 122) disposed between the source and drain regions comprising electrically floating doped regions and gate regions 124/140 coupled to the second electrical node, the electrically floating doped regions alternating with the gate regions (figure 4).

Regarding claim 2, Hsu teaches an other source region connected to the first electrical node and positioned between the source region and the extended drain region (figure 4, wherein the right 124 is between the source region 124 on the left and extended drain region that is not shown in figure 4, but would be on the right side of figure 4). 

Regarding claim 7, Hsu teaches the first electrical node is electrically connected to a ground potential and the second electric node is electrically connected to an input/output pad (figure 7).

Regarding claim 17, Hsu teaches an integrated circuit (IC), comprising: an electrostatic discharge (ESD) protection device comprising: a source region 124 coupled to a power rail (VSS); a drain region 122 coupled to an input/output (I/O) pad (I/P); and a region between the source and drain regions comprising: a gate region 124/140 coupled to the I/O pad; and electrically floating doped regions (doped regions in 120 between 124 and 120. See figure 4).

Regarding claim 18, Hsu teaches a region between the source and drain regions is an extended drain region and the electrically floating doped regions are electrically floating drain regions (figure 5).

Claim(s) 1-4, 6-8, and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al, US Patent 6,492,208.
    PNG
    media_image1.png
    451
    778
    media_image1.png
    Greyscale



Regarding claim 1, Cheng teaches a device, comprising:
a source region 634 coupled to a first electrical node 39;
a drain region (as shown above) coupled to a second electrical node 38 different from the first electrical node; and
an extended drain region (as labeled above) disposed between the source and drain regions comprising electrically floating doped regions and gate regions coupled to the second electrical node, the electrically floating doped regions alternating with the gate regions (figure 6).

Regarding claim 2, Cheng teaches an other source region connected to the first electrical node and positioned between the source region and the extended drain region (wherein the other source region is between one of the extended drain regions, as shown above).

Regarding claim 3, Cheng teaches the source region is disposed in a first doped region (P-sub); and the drain region and the extended drain region are both disposed in a second doped region (N-well, at least partially, figure 6).

Regarding claim 4, Cheng teaches the first and second regions have an opposite conductivity type (figure 6).

Regarding claim 6, Cheng teaches the first doped region comprises a p-well and the second doped region comprises an n-well (figure 6).

Regarding claim 7, Cheng teaches the first electrical node is electrically connected to a ground potential and the second electric node is electrically connected to an input/output pad (figure 6).

Regarding claim 8, Cheng teaches a protection device, comprising: a substrate with first (P-sub) and second (N-well) doped regions formed thereon, wherein the first and second doped regions comprise opposite conductivities;
a source region 634 within the first doped region;
a drain region (as shown above) within the second doped region; and
spaced apart electrically floating doped regions (as labeled above) positioned between the source and drain regions so that an electrically floating doped region from the spaced apart electrically floating doped regions is between the first and second doped regions (figure 6).

Regarding claim 10, Cheng teaches the spaced apart electrically floating doped regions have a same conductivity type as the second doped region (figure 6).

 Regarding claim 11, Cheng teaches an other source region (as labeled above) between the source region and the spaced apart electrically floating doped regions (figure 6). 

Regarding claim 12, Cheng teaches the other source region and the source region are coupled to a common electrical node 39 (figure 6).

Regarding claim 13, Cheng teaches a gate structure coupled to the common electrical node and position between the source region and the other source region.

Regarding claims 14 and 15, Cheng teaches a gate structure (as shown above) between adjacent spaced apart electrically floating doped regions., wherein the source region is coupled to a first electrical node; and the gate structure and the drain region are coupled to a second electrical node different from the first electrical node (figure 6).

Regarding claim 16, Cheng teaches the first electrical node is a power rail and the second electrical node is an input/output pad (figure 6). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu fails to teach as applied to claims above, and further in view of Lin et al, US Patent Application Publication 7,256,461.

Regarding claim 3, Hsu fails to teach the source region is disposed in a first doped region; and the drain region and the extended drain region are both disposed in a second doped region.

However, Lin teaches the substrate is also a doped regions (P-type) as well, in which the source region (N+ regions attached M2) is disposed in a first doped region; and the drain region and the extended drain region (as represented by N+ region attached M1) are both disposed in a second doped region (figure 5D).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Lin with that of Hsu because it is generally known in the art that the substrate region is also doped to allow for electrical conductivity between the source region and drain regions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899